     Case 2:20-cv-01621-TLN-CKD Document 31 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SHANA SENEKA,                                     No. 2:20-cv-01621-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF YOLO, et al.,
15                       Defendants.
16

17          Plaintiff Shana Seneka (“Plaintiff”), an individual proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983 (“§ 1983”). This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c)(21).

20          On June 9, 2021, the magistrate judge filed findings and recommendations herein which

21   contained notice that any objections to the findings and recommendations were to be filed within

22   fourteen days. (ECF No. 30.) That time period has passed and no party has objected to the

23   findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                       1
     Case 2:20-cv-01621-TLN-CKD Document 31 Filed 08/02/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED:

 2         1. The Findings and Recommendations filed June 9, 2021 (ECF No. 30), are ADOPTED

 3            IN FULL;

 4         2. This action is DISMISSED for failure to prosecute, see Fed. R. Civ. P. 41(b); and

 5         3. The Clerk of the Court is directed to close this case.

 6         IT IS SO ORDERED.

 7   DATED: July 30, 2021

 8

 9

10
                                               Troy L. Nunley
11                                             United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
